The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 23, 2014

                                       No. 04-14-00095-CR

                                         Jesus PADILLA,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 394254
                       Honorable Wayne A. Christian, Judge Presiding

                                          ORDER
         Appellant’s brief was originally due on July 9, 2014, but was not filed. On July 21, 2014,
the clerk of this court notified appellant that the brief was late and instructed appellant to either
file the appellant’s brief or a motion for extension within ten days. Appellant filed a motion for
extension which was granted to September 8, 2014. The appellant’s brief was not filed. The
clerk of this court left several phone messages for appellant’s counsel informing him that the
deadline to file the appellant’s brief had passed. On October 7, 2014, counsel for appellant filed
another motion for extension of time to file the appellant’s brief requesting an extension to
October 30, 2014. At the time this motion for extension was filed, a total of 90 days had passed
since the appellant’s brief was originally due. The State has not opposed the appellant’s pending
motion for extension.

       In the interest of judicial efficiency, appellant’s motion for extension is GRANTED, such
that the appellant’s brief must be filed on or before October 30, 2014. NO FURTHER
MOTIONS FOR EXTENSION WILL BE CONSIDERED.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2014.
___________________________________
Keith E. Hottle
Clerk of Court